Motion to amend remittitur granted to the extent indicated. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Appellants contended that the Building Code and Building Zone Ordinance of the Town of Huntington were too vague and indefinite to apply to trailers and their exclusion under such code and ordinance deprived appellants of property rights without due process of law, in violation of the Fourteenth Amendment of the United States Constitution. The Court of Appeals held that there was no violation of appellants’ constitutional rights. The court did not, however, reach the question whether a town could constitutionally exclude trailers from its territory; it merely held that a trailer camp could not be located and maintained on property situated in an area classified by an ordinance as residential and zoned solely for one-acre per single family dwelling (See 16 N Y 2d 686.)